DETAILED ACTION

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm (Pub No.: US 2016/0133130 A1) in view of Aoude et al. (Pub. No.: US 2019/0287403 A1).
Regarding claims 1 and 12, Grimm et al. discloses a central server system configured to collect and process information from road vehicles (e.g., autonomous and manual vehicles – see abstract, par. 6, 27), comprising: 
a traffic control infrastructure (e.g., a central server 170 configured to collect traffic signal outrage and traffic signal timing, which requires the implementation of traffic light / controller – see par. 41 and 46); 
 
a plurality of computer navigation and status servers (e.g., the central server 170 comprising one or more servers existing anywhere on a globally-connected network to issues advisories; for instance, navigation routes and route planning,  – see par. 27, 29, 46, and 54), each server including a wireless communications interface and a memory (e.g., the server(s) comprising a storage to store data collected from vehicles via a wireless communication system – see par. 6, 48, 54-55, 72); 
wherein the wireless communications interface of each server is in communication with the AVs, MVs and traffic control infrastructure (e.g., the server(s) in wireless communication with road vehicles (e.g., autonomous and manual vehicles) and traffic light / controller to collect traffic signal outrage and traffic signal timing – see abstract, par. 6, 22, 27, 72 41 and 46); 
wherein the memory of each server stores information relating to the position and movement of the AVs, MVs (e.g., the server(s) receives and stores safety-related data report from road vehicle, which includes location and heading of the vehicles – see Abstract,  par. 6, 30, 39, 40, 48-50, 54-55).
However, Grimm fails to specifically disclose a plurality of active, electronic tags, each being adapted to be worn or carried by pedestrians or moving objects within the transportation environment; wherein  the wireless communications interface of each server is in communication with pedestrians and moving objects and the memory of server stores information relating to the position and movement pedestrians and moving objects.  
However, Aoude et al. teach a roadside equipment (RSE) (e.g., limitation: server) configured to receive and transmit motion and other data related to ground transportation entities (e.g., motorized vehicle (autonomous and non-autonomous vehicles), pedestrian, bicycle rider, animal and others) at or near an intersection (e.g., limitation: wireless communication interface) and traffic safety data to and from nearby vehicles, person and infrastructure via infrastructure-to-everything (I2X) communication to create a map of all static and moving object around the ground transportation entity, wherein the pedestrian bicycle rider, and animal wear an On Person Equipment (OPE) with a communication interface to transmit kinematic information – for instance, location and motion data. Furthermore, roadside equipment (RSE) configured to store motion and other data related to ground transportation entities within a storage device and configured to analyze and regulate traffic flow and provide earlier warning of dangerous situation aids collision avoidance (e.g., claim 12 limitation) – see par. 64-66, 68, 70-74, 87, 37, 105-106, 108, 166, 186, and 53 and Figures 2-10).
Given the teaching of Aoude et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Grimm’s invention to incorporate, within the central server system, a mechanism / process for receiving and transmitting motion and other data related to ground transportation entities (e.g., motorized vehicle (autonomous and non-autonomous vehicles), pedestrian, bicycle rider, animal and others) at or near an intersection and traffic safety data to and from nearby vehicles, person and infrastructure via infrastructure-to-everything (I2X) communication and storing motion and other data related to ground transportation entities within a storage device to analyze and regulate traffic flow and provide earlier warning of dangerous situation aids collision avoidance. 
The modification would enhance a central server system configured to receive and transmit (i) information from road vehicles and other ground transportation entities ( e.g., pedestrian, bicycle rider, animal and others) at or near an intersection and (ii) traffic safety data to and from nearby vehicles, person, and infrastructure via infrastructure-to-everything (I2X) communication and store motion and other data related to ground transportation entities within a storage device to analyze and regulate traffic flow and provide earlier warning of dangerous situation aids collision avoidance. 
wherein the servers use their wireless communications interfaces to send and receive messages to and from the AVs and MVs (e.g., the server(s) configured  to collect and disseminate data to and from road vehicles (e.g., autonomous and manual vehicles) via a wireless communication system (e.g. claim 12 limitation) – see abstract, par. 6, 27-28 and 72) to inform the AVs and MVs as to the current position and movement of the AVs, MVs, pedestrians and objects moving within the environment (e.g., send notification of events and condition to vehicle(s) as appropriate – see par. Abstract, 6, 27-28, which include location and heading / motion data of pedestrian bicycle rider, and animal wearing an On Person Equipment (OPE) as Aoude et al. modified Grimm’s invention – see  Aoude et al.’s par. 71-74).

Regarding claim 2, Grimm et al. discloses a central server configured to collect and process information from road vehicles wherein at least some of the messages from the servers to the AVs and MVs that include map segments for route planning (e.g., the central server 170 configured to issue advisories; for instance, navigation routes, route planning,  – see par. 27, 29, and 46).
 
Regarding claim 5, Grimm et al. discloses a central server system configured to collect and process information from road vehicles wherein at least some of the messages received by the servers from the AVs and MVs include information associated with one or more of the following: maximum, minimum, or average drive speeds (e.g., receiving vehicle speed significantly higher that the speed limit and vehicle speed significantly lower the speed limit – see par. 39), debris on the road, reports on adverse driving conditions, locations in need of roadway repair, and road blockages.

Regarding claim 6, Grimm et al. discloses a central server system configured to collect and process information from road vehicles wherein the messages received by the servers from the AVs and MVs is used to modify current traffic flow conditions (e.g., the data which has been collected, aggregated and analyzed by the server 170 results in advisories which can be issued to vehicles such as the vehicles 110-150; for instance, for route planning—such as a recommendation to avoid taking a certain route which is chronically congested at the expected time of travel, or an advisory that a certain road is frequently used for racing and other dangerous driving late at night - see par. 44 and 46).

Regarding claim 7, Grimm et al. discloses a central server system configured to collect and process information from road vehicles including servers that are operative to perform one or more of the following functions: reprogram intersection light sequencing, raise or lower speed limits, message the AVs or MVs with route replanning suggestions due to changes in traffic flow or road conditions (e.g., issue advisories which can be used for route planning—such as a recommendation to avoid taking a certain route which is chronically congested at the expected time of travel, or an advisory that a certain road is frequently used for racing and other dangerous driving late at night – see par. 46-47).

Regarding claims 11, Grimm et al., as modified by Aoude et al., discloses the central server 170 comprising one or more servers existing anywhere on a globally-connected network to issues advisories to ground transportation entities (e.g., motorized vehicle (autonomous and non-autonomous vehicles), pedestrian, bicycle rider, animal and others), via a communication means / technologies, which includes a wide area network (see Grimm et al.’s par. 23, 27) - and stored motion and other data related to ground transportation entities within a storage device to analyze and regulate traffic flow and provide earlier warning of dangerous situation aids collision avoidance (see cited sections on claim 1 rejection).  

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm (Pub No.: US 2016/0133130 A1) in view of Aoude et al. (Pub. No.: US 2019/0287403 A1) as applied to claims above, and further in view of Hardin et al. (Pub. No.: US 2013/0247094 A1).
Regarding claims 3-4, Grimm et al. discloses a central server system configured to collect and process information from road vehicles to determine tree or other objects on the road surface (e.g., limitation: closed road) and communicate to other vehicles within the region of the tree or other objects on the road surface – see par. 26 and 28.
However, Grimm et al. failed to specifically disclose (i) receive messages from governmental authorities or municipalities and send messages to a work crew related to the closed road.
However, Hardin et al. teach a server configured to receive and process emergency alert from government system and generate alert control message (see abstract, par. 11, 29, 31).
Given the teaching of Hardin et al., it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention (AIA ) to further modify Grimm’s invention, incorporate, within the central server system, a mechanism / process for receiving and processing emergency alert from government system and generate alert control message to emergency vehicle or emergency crew to repair a road obstructed by a tree or other object on the road surface.
 The modification would enhance a central server system configured to receive and transmit information from road vehicles and other ground transportation entities, store motion and other data related to ground transportation entities within a storage device for analyzing and regulating traffic flow and receive and process emergency alert from government system and generate alert control message to emergency vehicle or emergency crew to repair a road obstructed by a tree or other object on the road surface. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm (Pub No.: US 2016/0133130 A1) in view of Aoude et al. (Pub. No.: US 2019/0287403 A1) as applied to claims above, and further in view of Konrardy et al. (Patent No.: US 10,086,782 B1).
Regarding claim 9, Grimm’s invention, as modified by Aoude, fails to disclose including servers that are operative to provide software updates to vehicles, infrastructure, pedestrians and moving objects.
However, Konrardy et al. teach a server 140 configured to update software on vehicle, personal electronic device and infrastructure component / component of interest (e.g., traffic signal / light) for monitoring and assessment for damage or other malfunction related to vehicle operation – see col. 58, lines 29-38; col. 63, lines 7-23; col. 11, lines 35-42, col. 19, lines 20-27; Figures 1A-2.
Given the teaching of Konrardy et al., it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention (AIA ) to further modify Grimm’s invention, incorporate, within the central server system, a mechanism / process for updating software on vehicle, personal electronic device and infrastructure component / component of interest (e.g., traffic light) for monitoring and assessment for damage or other malfunction related to vehicle operation.
 The modification would enhance a central server system configured to receive and transmit information from road vehicles and other ground transportation entities, store motion and other data related to ground transportation entities within a storage device for analyzing and regulating traffic flow and update software on vehicle, personal electronic device and infrastructure component / component of interest for monitoring and assessment for damage or other malfunction related to vehicle operation.
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm (Pub No.: US 2016/0133130 A1) in view of Aoude et al. (Pub. No.: US 2019/0287403 A1) as applied to claims above, and further in view of Alduaiji (Pub No.: 2015/0211875).

Regarding claim 10, Grimm’s invention, as modified by Aoude, fails to disclose wherein: the AVs and the MVs operate in accordance with a shared set of driving rules; and including servers that are operative to provide updates to the shared set of driving rules.
However, Alduaiji teach a remote server 50 configured to transmit traffic rules information to a plurality of vehicles navigation devices (e.g., 20 and 30) via a wireless communication to inform driver of the traffic rules needed to be obeyed in a particular country or state and avoid fine or troubles with authorities; wherein the vehicles navigation devices receive periodically traffic rule information to update the traffic rule information  – see par. 15, 30, 34 and abstract. Given this disclosure, the traffic rules transmitted to the plurality of vehicles applied to any type of vehicle – for instance, autonomous vehicle and manual vehicle – traveling on a route / region and implement them to avoid collision and obtain smooth traveling. The transmitted traffic rules is equivalent to shared set of driving rules. 
Given the teaching of Alduaiji, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention (AIA ) to further modify Grimm’s invention, incorporate, within the central server system, a mechanism / process for  transmitting and updating traffic rules information to a plurality of vehicles navigation devices via a wireless communication to inform driver of the traffic rules needed to be obeyed in a particular country or state and avoid fine or troubles with authorities.
The modification would enhance a central server system configured to receive and transmit information from road vehicles and other ground transportation entities, store motion and other data related to ground transportation entities within a storage device for analyzing and regulating traffic flow and  transmit and update traffic rules information to a plurality of vehicles navigation devices via a wireless communication to inform driver of the traffic rules needed to be obeyed in a particular country or state and avoid fine or troubles with authorities.

Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

This application is a continuation application of U.S. application no. 16/180,739 filed on November 5, 2018, now U.S. Patent 10,909,866 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent
Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.O.P/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664